                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


VICKI BRECK and
GREGORY DOUGLAS BRECK,

              Plaintiffs,

v.                                                         Case No. 3:18-cv-1173-J-34MCR

DAVOL, INC. and C.R. BARD, INC.,

              Defendants.

_______________________________/

                                          ORDER

       THIS CAUSE is before the Court sua sponte. Federal courts are courts of limited

jurisdiction and therefore have an obligation to inquire into their subject matter jurisdiction.

See Kirkland v. Midland Mortgage Co., 243 F.3d 1277, 1279-80 (11th Cir. 2001). This

obligation exists regardless of whether the parties have challenged the existence of

subject matter jurisdiction. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410

(11th Cir. 1999) (“[I]t is well settled that a federal court is obligated to inquire into subject

matter jurisdiction sua sponte whenever it may be lacking.”). “In a given case, a federal

district court must have at least one of three types of subject matter jurisdiction: (1)

jurisdiction under a specific statutory grant; (2) federal question jurisdiction pursuant to

28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).” Baltin v.

Alaron Trading, Corp., 128 F.3d 1466, 1469 (11th Cir. 1997).
       Plaintiffs initiated the instant action on October 2, 2018, by filing a nine-count

Complaint (Doc. 1; Complaint) against Defendants Davol, Inc. (Davol) and C.R. Bard, Inc.

(Bard). Plaintiffs allege that “[t]his Court has diversity subject matter jurisdiction pursuant

to 28 U.S.C. § 1332(a) based on complete diversity of citizenship between Plaintiffs Vicki

Breck and Gregory Douglas Breck and Defendants.” Complaint at 2-3. Plaintiffs further

allege that “[t]he amount in controversy exceeds $75,000.” Id. at 3. For a court to have

diversity jurisdiction pursuant to 28 U.S.C. § 1332(a), “all plaintiffs must be diverse from

all defendants.” Univ. of S. Ala., 168 F.3d at 412. Upon review of the allegations in the

Complaint, however, the Court is unable to determine the citizenship of Bard. Plaintiffs

allege that they are “citizens and residents of Nassau County, State of Florida,” and that

Davol “is a corporation that is incorporated under the laws of the State of Rhode Island”

with “its principal place of business in the State of Rhode Island.” Complaint at 1-2.

Plaintiffs allege that Bard “is a corporation that is incorporated under the laws of the State

of New Jersey. It is the corporate parent/stockholder of Davol . . . . Bard at all times

relevant did substantial and continuous business in the State of Florida.” Id. at 2. These

allegations are insufficient to demonstrate Bard’s citizenship.

       “The federal diversity jurisdiction statute provides that ‘a corporation shall be

deemed to be a citizen of any State by which it has been incorporated and of the State

where it has its principal place of business.’” Hertz Corp. v. Friend, 130 S. Ct. 1181, 1185

(2010) (quoting 28 U.S.C. § 1332(c)(1)) (emphasis removed). Accordingly, the allegation

that Bard “is a corporation that is incorporated under the laws of the State of New Jersey”




                                              2
is insufficient to disclose Bard’s citizenship—indeed, it does not disclose Bard’s principal

place of business. 1 See Hertz, 130 S. Ct. at 1185.

          In light of the foregoing, the Court will give Plaintiffs an opportunity to establish

diversity of citizenship between the parties and that this Court has jurisdiction over this

action. 2

          Accordingly, it is ORDERED:

          Plaintiffs shall have up to and including October 17, 2018, to provide the Court

with sufficient information so that it can determine whether it has jurisdiction over this

action.

          DONE AND ORDERED in Jacksonville, Florida on October 3, 2018.




lc23
Copies to:
Counsel of Record

         1 Indeed, carefully ascertaining the citizenship of the parties and whether the Court has subject

matter jurisdiction over this action is more than just an academic exercise, as is evident from two recent
Eleventh Circuit cases. See Thermoset Corp. v. Bldg. Materials Corp of Am., 849 F.3d 1313, 1315-1317
(11th Cir. 2017) (vacating summary judgment order after three years of litigation where court determined
on appeal that the pleadings below had not sufficiently alleged the citizenship of a defendant limited liability
company, and upon further inquiry, found that the defendant limited liability company had a non-diverse
member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1221-1222, 1228
(11th Cir. 2017) (discussing whether sanctions were warranted in a case where summary judgment was
reversed on appeal after the appellate court discovered that the pleadings did not sufficiently allege the
citizenship of the plaintiff LLC, leading to the realization that there was no diversity jurisdiction) (“While the
requirements of diversity jurisdiction in this scenario are complicated, they are the law. No party in this
case acted with bad intentions, but the result was a colossal waste of time and effort. We trust that the
damage done to the parties' credibility, finances, and time is enough of a sanction to curb their conduct and
to serve as a warning to future diversity jurisdiction litigants. In the end, when the parties do not do their
part, the burden falls on the courts to make sure parties satisfy the requirements of diversity jurisdiction.
We must be vigilant in forcing parties to meet the unfortunate demands of diversity jurisdiction in the 21st
century.”).
         2 The party seeking to invoke the Court’s diversity jurisdiction bears the burden of establishing by

a preponderance of the evidence that the jurisdictional prerequisites are met. See McCormick v. Aderholt,
293 F.3d 1254, 1257 (11th Cir. 2002); see also Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)
(noting that the “pleader must affirmatively allege facts demonstrating the existence of jurisdiction”).

                                                        3
